                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:06-CR-00035-KDB-DCK-14
 UNITED STATES OF AMERICA,

                  Plaintiff,

     v.                                                             ORDER

 JACKIE CLARK,

                  Defendant.


          THIS MATTER comes before the Court on Defendant’s pro se motion for compassionate

release based on COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of

2018. (Doc. No. 599).

          Defendant filed his motion for compassionate release on August 6, 2020, arguing that he

is at a greater risk of death from COVID-19 complications due to his underlying health conditions.

Within the motion, Defendant states that he is unable to obtain his medical records to file in support

of his motion for compassionate release. Defendant claims that he has requested his medical

records from FCI Elkton twice but has received no response. Accordingly, he asks the Court to

enter an order directing the BOP to release his medical records.

          In order to fully consider the merits of Defendant’s request, the Court will order the United

States Attorney’s Office to obtain Defendant’s medical records from the BOP and file them under

seal within fourteen (14) days of the entry of this Order. Additionally, the Court will order that

FCI Elkton provide Defendant with access to his medical records to assist Defendant in his motion

for compassionate release.

          IT IS THEREFORE ORDERED that:



      Case 5:06-cr-00035-KDB-DCK Document 601 Filed 08/12/20 Page 1 of 2
   (1) The United States Attorney’s Office SHALL submit Defendant’s medical records

      from the BOP under seal within fourteen (14) days of the entry of this Order; and

   (2) FCI Eklton SHALL provide Defendant with access to his medical records to assist

      Defendant in his motion for compassionate release.

 SO ORDERED.




                         Signed: August 12, 2020




Case 5:06-cr-00035-KDB-DCK Document 601 Filed 08/12/20 Page 2 of 2
